UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0157 Expires:January 31, 2008 Estimated average burden hours per response …… 3 Form N-8F Application for Deregistration of Certain Investment Companies I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): ¨Merger ¨Liquidation xAbandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) ¨Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name ofFund:IndexIQ™ Exchange-Traded Funds, Inc. 3. Securities and Exchange Commission File No.:811-22008 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? x Initial Application¨ Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 420 Lexington Avenue, Suite New York, New York 10170 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Jeffrey L. Feldman IndexIQ™ Exchange-Traded Funds, Inc. 420 Lexington Avenue, Suite New York, New York 10170 (212) 986-7900 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: IndexIQ™ Exchange-Traded Funds, Inc. 420 Lexington Avenue, Suite New York, New York 10170 NOTE:Once deregistered, a fund is still required to maintain and preserve the records described in rules 31-a and 31-a2 for the periods specified in those rules. 8. Classification of fund (check only one): xManagement company; ¨Unit investment trust; or ¨Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): x
